                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CORETEK LICENSING LLC,

                      Plaintiff,                     Civil Action No.: 1:20-cv-00875-MN

      v.
                                                     TRIAL BY JURY DEMANDED
TEAMVIEWER US, INC.,

                      Defendant.


                          UNOPPOSED MOTION TO STAY
                   ALL DEADLINES AND NOTICE OF SETTLEMENT

       Plaintiff Coretek Licensing LLC, by and through undersigned counsel and subject to the

approval of this Court, hereby files this Unopposed Motion to Stay All Deadlines and Notice of

Settlement, and in support thereof, respectfully shows the Court as follows:

       All matters in controversy between Plaintiff and Defendant Teamviewer US, Inc. have

been settled in principle. The parties are in the process of memorializing the terms of a written

settlement agreement. The parties anticipate that they will be able to perform such terms within

sixty (60) days. Accordingly, Plaintiff respectfully requests that the Court grant a stay of the

proceedings between the parties, including all deadlines, until October 19, 2020.

       Good cause exists for granting this Unopposed Motion, as set forth above. The motion is

not filed for purposes of delay but so that justice may be served.

                              CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel for Plaintiff conferred with Defendant about the

issues presented here. Defendant indicated that it was not opposed to the relief sought herein.
Dated: August 19, 2020                Respectfully submitted,

Of Counsel:                           CHONG LAW FIRM PA

Andrew S. Curfman (pro hac vice)      /s/ Jimmy Chong
SAND, SEBOLT & WERNOW CO., LPA        Jimmy Chong (#4839)
Aegis Tower – Suite 1100              2961 Centerville Road, Suite 350
4940 Munson Street NW                 Wilmington, DE 19808
Canton, Ohio 44718                    Telephone: (302) 999-9480
Telephone: (330) 244-1174             Facsimile: (877) 796-4627
Fax: (330) 244-1173                   Email: chong@chonglawfirm.com
andrew.curfman@sswip.com
                                      ATTORNEY FOR PLAINTIFF




      SO ORDERED this _________ day of ____________________, 2020


                                            _________________________________
                                            United States District Court Judge
